 Case 2:85-cv-04544-DMG-AGR Document 1019 Filed 11/05/20 Page 1 of 2 Page ID
                                 #:41774



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     JENNY LISETTE FLORES; et al.,              Case No.: CV 85-4544-DMG (AGRx)
11
             Plaintiffs,                        ORDER GRANTING PLAINTIFFS’
12
                                                EX PARTE APPLICATION [1016]
13                v.
14
     WILLIAM P. BARR, Attorney General
15   of the United States; et al.,
16
             Defendants.
17
18
19
20         On November 4, 2020, Plaintiffs filed an ex parte Application (“Application”)
21   requesting that the Court accept their late-filed Opposition to Defendants’ Motion to Lift
22   Restrictions In Paragraph 4.e of the June 26, 2020 Order [Doc. # 1006] set for hearing on
23   November 13, 2020, and order the parties to meet and confer and report to the Court by
24   November 10, 2020. [Doc. # 1016.] The Opposition was due on October 23 but filed on
25   November 4 along with Plaintiffs’ Application. [Doc. # 1017.] Defendants assent to the
26   request for an extension to the extent that the Court sets a schedule that would allow the
27   Court to rule on Defendants’ pending motion on or before November 14, 2020, given
28   Class Member B.B.B. is affected by the transfer restriction in the June 26, 2020 Order


                                                 -1-
 Case 2:85-cv-04544-DMG-AGR Document 1019 Filed 11/05/20 Page 2 of 2 Page ID
                                 #:41775



 1   and B.B.B.’s 18th birthday is on November 15, 2020. The parties do not yet appear to
 2   have met and conferred as the Court ordered at the October 23, 2020 status conference
 3   and in its subsequent Order. See October 23, 2020 Order at 3 [Doc. # 1014].
 4         Given the need to resolve this matter promptly, Plaintiffs’ Application is
 5   GRANTED. It is hereby ORDERED that:
 6            1. The Court will accept Plaintiffs’ late-filed Opposition. [Doc. # 1017.]
 7            2. Defendants shall file a Reply to Plaintiffs’ Opposition on or before
 8               November 9, 2020. The Reply shall cite to portions of any Juvenile
 9               Coordinator Report that provide a “a detailed explanation demonstrating
10               flight risk and/or danger to the community” for Class Member B.B.B. See
11               June 26, 2020 Order at 5 [Doc. # 833].
12            3. The parties shall meet and confer regarding Defendants’ pending motion and
13               the topics Plaintiffs raised in their Application and file a Joint Status Report
14               by November 10, 2020.
15           4. Defendants’ motion will thereafter be taken under submission.
16   IT IS SO ORDERED.
17
     DATE: November 5, 2020                       ________________________________
18
                                                  DOLLY M. GEE
19                                                UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28


                                                 -2-
